DETAILED ACTION
Receipt of Arguments/Remarks filed on February 3 2022 is acknowledged. Claim 2 was/stands cancelled. Claims 1, 3-6, 9 and 13 were amended. Claims 1 and 3-13 are pending. Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5 2021. Claims 1 and 3-8 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
	The amendments filed February 3 2022 have overcome the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over Nagase et al.  Nagase et al. does not teach a Py-Py-Py-Py or Py-Py-Im-Py sequence.  
	The amendments filed February 3 2022 have overcome the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over Kang et al. in view of Steele et al.  Neither Kang et al. nor Steele et al. teach a Py-Py-Py-Py or Py-Py-Im-Py sequence.



New Objections/Rejections Necessitated by the Amendments filed 2/3/2022

Claim Objections
Claim 1 is objected to because of the following informalities:  The acronym “Py” and “Im” are not defined in the claim.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  For the purposes of examination, the term “Py” is interpreted to mean pyrrole and “Im” is interpreted to mean imidazole. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Nucleic Acids Research, 2012) in view of Nagase et al. (USPGPUB No. 20110160399, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a method for inhibiting repression of gene expression by DNA methylation in a living subject, the method comprising: administering to the subject a compound that is a pyrrole imidazole polyamide comprising Py-Py-Py-Py that can bind to a WWWW sequence or a Py-Py-Im-Py sequence that can bind to a WCGW sequence, wherein W is A or T, wherein the pyrrole imidazole polyamide binds in a sequence-specific manner to a minor groove of a WWWW or WCGW sequence in a promoter region DNA of a gene.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Han et al. teaches a pyrrole imidazole polyamide comprising Py-Py-Py-Py sequence as well as polyamides with a Py-Py-Im-Py sequence and that these polyamides recognize specific DNA sequences in the minor groove of B-form DNA, Han et al. does not expressly teaches administering these polyamides to a living subject.  However, this deficiency is cured by Nagase et al.  
Nagase et al. is directed to histone modification inhibitor specific to target gene.  A target gene specific histone modification regulator comprises a conjugate between a in vivo administration to mammals is taught (paragraph 0090).  The histone modification regulator regulates at least one histone modification including methylation.  The histone modification regulator is a histone deacetylase inhibitor which includes trichostatin A.  The regulator targets a gene involved in cell regulation.  The genes includes MLH1 (paragraph 0022).  Examples of target-recognizing polyamide include pyrrole-imidazole polyamide.  The regulatory region recognized by a target-recognizing polyamide may be a promoter region (paragraph 0082-0084).  Substances used to induce histone acetylation include HDAC inhibitors or those which indirectly induce histone acetylation through inhibition of DNA methylation, i.e. 5-aza-2’-deoxycytidine (paragraph 0064).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han et al. and Nagase et al. and administer the polyamide to a mammal.  One skilled in the art would have been motivated to administer the polyamide to a mammal as both Han et al. and Nagase et al. teach pyrrole imidazole polyamides which can bind to DNA.  Thus, one skilled in the art would have been motivated to administer the polyamide in order to target DNA as taught by both Han et al. and Nagase et al.  This results in administration of the same pyrrole imidazole polyamide to the same subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han et al. and Nagase et al. and administer the target gene specific histone modification regulator to a subject in 
	Regarding claims 3-6, Nagase et al. teaches that 5-aza-2’-deoxycytidine induces histone acetylation and that trichostatin A is a histone deacetylase inhibitor.  

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaijayanthi et al. (ChemBioChem, 2012) in view of Steele et al. (British Journal of Cancer, 2009, cited in the Office action mailed on November 3 2021).  
Applicant Claims
	The instant claims are set forth above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Vaijayanthi et al. is directed to the progress and prospects of pyrrole-imidazole polyamide fluorophore conjugates as sequence-selective DNA probes.   Polyamide 12 contains a Py-Py-Py-Py sequence (page 2177).  Polyamides 22 and 23 contains a Py-Py-Py-PY sequence (page 2180).  It is taught that PY-Im polyamides have been used for gene regulation in in vivo experiments (page 2180, left column).  Compound 27 also contains the Py-Py-Py-Py sequence (page 2181).  Py-Im polyamides are remarkable, artificial, DNA minor-groove binding molecules.  They have been developed as artificial genetic switches.  Py-Im polyamides have been used to control gene expression 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Vaijayanthi et al. teaches the instantly claimed pyrrole imidazole polyamides and these polyamides are DNA minor-groove binding molecules, Vaijayanthi et al. does not expressly teach administration to a living subject, trichostatin A, or the MLH1 gene.  However, this deficiency is cured by Steele et al.
	Steele et al. is directed to combined inhibition of DNA methylation and histone acetylation enhances gene re-expression and drug sensitivity in vivo.  Histone deacylation and DNA methylation have a control role in the control of gene expression in tumors including transcription repression of tumor suppressor genes and genes involved in sensitivity to chemotherapy (abstract).  Many tumors show increased methylation of CpG islands, CpG rich regions of DNA usually although not exclusively associated with gene promotors (page 758, left column).  The MLH1 protein, part of the human DNA mismatch repair system, has been shown to be important in determining sensitivity to a number of important chemotherapeutic agents including alkylating agents and cisplatin.  There is considerable interest in the potential to use epigenetic therapies in combination with existing chemotherapeutic agents both for improving initial tumor response and for overcoming acquired drug resistance.  It has previously shown that administration of 2-deoxy-5’-azacytidine results in partial reversal of DNA methylation, re-expression of methylated loci such as hMLH1 and sensitization to cisplatin and carboplatin both in vitro and in vivo (page 758, right column).  Combination of the histone deacetylase inhibitor trichostatin A with 2-deoxy-5’-azacytidine is more effective 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vaijayanthi et al. and Steele et al. and administer pyrrole imidazole polyamide following administration of trichostatin A and 2-deoxy-5’-azacytidine in order to inhibit DNA methyltransferase inhibition.  Since re-expression of methylated loci in the MLH1 gene is desirable as taught by Steele following the administration of DNA methylating agents, one skilled in the art would have been motivated to administer the pyrrole imidazole polyamide in order to inhibit DNA methyltransferase inhibition.  Since Vaijayanthi et al. recognizes the polyamides are genetic switches there is a reasonable expectation of success. Thus, the combined prior art would suggest administration of the same pyrrole imidazole polyamide in the same manner to the same living subject as Steele et al. teaches administration both in vitro and in vivo.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616